EXHIBIT 10.2



BRIDGE CREDIT AGREEMENT

dated as of

August 30, 2005

among

FEDERATED DEPARTMENT STORES, INC.

FEDERATED RETAIL HOLDINGS, INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

and

BANK OF AMERICA, N.A.,
as Administrative Agents

and

JPMORGAN CHASE BANK, N.A.,
as Paying Agent

___________________________

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

[Reference No. 6701-543]



TABLE OF CONTENTS

   

Page

       

ARTICLE I

         

Definitions

       

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

16

SECTION 1.03.

Terms Generally

16

SECTION 1.04.

Accounting Terms; GAAP

16

       

ARTICLE II

         

The Credits

       

SECTION 2.01

Commitments

17

SECTION 2.02

Loans and Borrowings

17

SECTION 2.03

Requests for Revolving Borrowings

18

SECTION 2.04.

Competitive Bid Procedure

18

SECTION 2.05

Funding of Borrowings

21

SECTION 2.06

Interest Elections

21

SECTION 2.07

Termination and Reduction of Commitments

22

SECTION 2.08

Repayment of Loans; Evidence of Debt

23

SECTION 2.09

Prepayment of Loans

24

SECTION 2.10

Fees

25

SECTION 2.11

Interest

26

SECTION 2.12

Atlernate Rate of Interest

27

SECTION 2.13

Increased Cost

28

SECTION 2.14

Break Funding Payments

29

SECTION 2.15

Taxes

29

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set offs

30

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

32

       

ARTICLE III

         

Representations and Warranties

       

SECTION 3.01

Organization

33

SECTION 3.02

Powers; Authorization; No Conflicts; Enforceablitly

33

SECTION 3.03

Approvals

33

SECTION 3.04

Finanical Condition; No Material Adverse Change

33

SECTION 3.05

Litigation

34

SECTION 3.06

Investment and Holding Company Status

34

SECTION 3.07

ERISA

34

       

ARTICLE IV

         

Conditions

       

SECTION 4.01

Effective Date

35

SECTION 4.02

Each Credit Event

36

       

ARTICLE V

         

Affirmative Covenants

       

SECTION 5.01

Financial Statements; Ratings Change and Other Information

37

SECTION 5.02

Existence

38

SECTION 5.03

Payment of Obligations

39

SECTION 5.04

Maintenance of Properties; insurance

39

SECTION 5.05

Books and Records; Inspection Rights

39

SECTION 5.06

Compliance with Laws

39

SECTION 5.07

Use of Proceeds

40

       

ARTICLE VI

         

Negative Covenants

       

SECTION 6.01

Subsidiary Indebtedness

40

SECTION 6.02

Liens

41

SECTION 6.03

Fundamental Chagnes; Conduct of Business

42

SECTION 6.04

Sale and Leaseback Transactions

43

SECTION 6.05

Leverage Ratio

43

SECTION 6.06

Interest Coverage Ratio

43

       

ARTICLE VII

         

Events of Default

         

ARTICLE VIII

         

The Agents

         

ARTICLE IX

         

Miscellaneous

       

SECTION 9.01

Notices

48

SECTION 9.02

Waivers; Amendments

49

SECTION 9.03

Expenses; Indemnity; Damage Waiver

50

SECTION 9.04

Successors and Assigns

51

SECTION 9.05

Survival

53

SECTION 9.06

Counterparts' Integration; Effectiveness

54

SECTION 9.07

Severability

54

SECTION 9.08

Right of Setoff

54

SECTION 9.09

Governing Law; Jursidiction; Consent to Service of Process

54

SECTION 9.10

Waiver of Jury Trial

55

SECTION 9.11

Headings

55

SECTION 9.12

Confidentiality

55

SECTION 9.13

Interest Rate Litigation

56

SECTION 9.14

Patroit Act

56

     

SCHEDULES

:          

Schedule 2.01

Commitments

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Existing Liens

       

EXHIBITS

         

Exhibit A

Form of Assignment and Assumption

 

Exhibit B

Form of Opinion of FDSI's and Borrower's Counsel

 

Exhibit C

Form of Opinion of Dennis J. Broderick

 

Exhibit D

Form of Guarantee Agreement

 



BRIDGE CREDIT AGREEMENT dated as of August 30, 2005, among FEDERATED DEPARTMENT
STORES, INC., FEDERATED RETAIL HOLDINGS, INC., the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A. as Administrative Agents and
JPMORGAN CHASE BANK, N.A., as Paying Agent.

    The parties hereto agree as follows:

ARTICLE I

Definitions

            SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

            "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

            "Acquisition" means the acquisition of May by FDSI pursuant to the
Merger Agreement, resulting in the Borrower becoming a direct, wholly owned
subsidiary of FDSI.

            "Acquisition Transactions" means (a) the Acquisition, (b) the
transfer by FDSI to the Borrower of each of FDSI's operating subsidiaries and
certain other subsidiaries existing immediately prior to the consummation of the
Acquisition and (c) the assumption by the Borrower of all of the obligations of
FDSI under the FDSI Notes and the FDSI Indentures and the release of FDSI from
all such obligations, in each case pursuant to the applicable FDSI Notes and
FDSI Indentures.

            "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

            "Administrative Agent" means each of JPMorgan Chase Bank, N.A. and
Bank of America, N.A., each in its capacity as administrative agent for the
Lenders hereunder and under the other Loan Documents.

            "Administrative Questionnaire" means an Administrative Questionnaire
in a form supplied by the Paying Agent.

            "Affiliate" means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

            "Agents" means the Paying Agent and each Administrative Agent.

            "Alternate Base Rate" means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus one half of 1 percent; provided
that, for any day during the one week period commencing on and including the
Effective Date, the "Alternate Base Rate" means a rate per annum equal to the
Federal Funds Effective Rate in effect on such day plus one percent. Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

            "Applicable Percentage" means, with respect to any Lender, the
percentage of the Total Commitments represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

            "Applicable Rate" means, for any day, with respect to any Eurodollar
Revolving Loan .29%, or with respect to the facility fees payable hereunder
.06%, as the case may be.

            "Assignment and Assumption" means an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Paying Agent, in the
form of Exhibit A or any other form approved by the Paying Agent.

            "Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

            "Board" means the Board of Governors of the Federal Reserve System
of the United States of America.

            "Borrower" means The May Department Stores Company, a New York
corporation, which is expected to change its name to Federated Retail Holdings,
Inc. following the Acquisition.

            "Borrowing" means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

            "Borrowing Request" means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

            "Business Day" means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

            "Capital Lease Obligations" of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

            "Change in Control" means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of FDSI;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of FDSI by Persons who were neither (i) nominated by the board of
directors of FDSI nor (ii) appointed by directors so nominated; or (c) after the
Effective Date the Borrower ceases to be a direct, wholly owned subsidiary of
FDSI.

            "Change in Law" means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.13(b), by any lending office of such Lender) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

            "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Competitive Loans.

            "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

            "Commitment" means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender's Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender's Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders' Commitments is
$5,000,000,000.

            "Commitment Reduction Event" means:

 a. any sales, transfers or other dispositions (including pursuant to a sale and
    leaseback transaction, but excluding sales, transfers and dispositions to
    FDSI or any Subsidiary) of (i) any real property or any subsidiary, division
    or store (or all or substantially all of the assets of any subsidiary,
    division or store) by FDSI or any Subsidiary, in each case that either (A)
    arises or results from the Acquisition or (B) is made pursuant to a
    transaction or series of related transactions resulting in Net Proceeds
    exceeding $25,000,000, or (ii) the credit card businesses of FDSI, May or
    their respective subsidiaries, which sales, transfers and dispositions in
    the aggregate (in respect of clauses (i) and (ii)) provide Net Proceeds to
    FDSI or any Subsidiary of at least $100,000,000 from and after (I) in the
    case of the initial Commitment Reduction Event, the Effective Date and (II)
    in the case of each subsequent Commitment Reduction Event, the date of the
    preceding Commitment Reduction Event;
 b. the issuance by FDSI or any Subsidiary of any Equity Interests in the
    capital markets (which, for the avoidance of doubt, shall not include the
    issuance of Equity Interests to any officer, director or employee of FDSI or
    any Subsidiary pursuant to the exercise of stock options or any employee
    stock purchase plan or similar benefit plan); or
 c. the incurrence by FDSI or any Subsidiary of any long-term Indebtedness in
    the capital markets, other than to the extent such long-term Indebtedness
    refinances long-term Indebtedness of FDSI or any Subsidiary outstanding as
    of the date of this Agreement.

            "Competitive Bid" means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.

            "Competitive Bid Rate" means, with respect to any Competitive Bid,
the Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

            "Competitive Bid Request" means a request by the Borrower for
Competitive Bids in accordance with Section 2.04.

            "Competitive Loan" means a Loan made pursuant to Section 2.04.

            "Consolidated EBITDA" means, for any period, (a) the sum, of (i) net
income (or net loss), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense (including amortization of
(A) excess of cost over net assets acquired, (B) reorganization value in excess
of amounts allocable to identifiable assets and (C) unearned restricted stock),
(vi) unusual and extraordinary losses and (vii) non-recurring charges in an
aggregate amount for all periods not to exceed $800,000,000 in respect of
(A) store, corporate office and support function closings, eliminations,
relocations and divisional realignments, (B) employee severance costs and
(C) fees, costs and expenses, in the case of clauses (A), (B) and (C) resulting
from, or incurred in connection with, the Acquisition, less (b) the sum of
(i) unusual and extraordinary gains and (ii) interest income, in each case in
clauses (a) and (b) of FDSI and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

            "Consolidated Net Debt" means, at any date of determination, the
aggregate principal amount of Indebtedness of any of FDSI and the Subsidiaries
outstanding as of such date, determined on a consolidated basis in accordance
with GAAP, net of the aggregate amount of invested cash equivalents (excluding
cash and demand deposits) held by FDSI or any Subsidiary as of such date,
excluding any such cash equivalents that (a) are subject to any Liens, (b) are
subject to any restrictions on the use or disposition thereof or (c) are held by
a Subsidiary, to the extent such Subsidiary is subject to any restriction on the
distribution of such cash equivalents without prior approval or waiver (that has
not been obtained), pursuant to the terms of such Subsidiary's organizational
documents or any agreement, judgment, order, law or other restriction binding
upon such Subsidiary; provided that any write-ups or write-downs of long-term
Indebtedness (including current portions) of May or its subsidiaries as a result
of the Acquisition shall be disregarded for purposes of determining Consolidated
Net Debt.

            "Consolidated Net Interest Expense" means, for any period, the
amount (if any) by which (a) interest payable on all Indebtedness (including the
interest component of Capitalized Lease Obligations, but excluding tender
premiums) and amortization of deferred financing fees and debt discount in
respect of all Indebtedness exceeds (b) interest income, in each case in
clauses (a) and (b) of FDSI and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that any write-ups or write-downs of
long-term Indebtedness of May (including current portions) or its subsidiaries
as a result of the Acquisition, and any related amortization expense resulting
therefrom, shall be disregarded for purposes of determining Consolidated Net
Interest Expense.

            "Consolidated Net Tangible Assets" means, at any date of
determination, (a) the aggregate amount of assets (less applicable reserves and
other properly deductible items), minus (b) all current liabilities, minus (c)
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, in each case in clauses (a), (b) and (c) of
FDSI and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP; provided that any write-ups or write-downs of long-term Indebtedness of
May (including current portions) or its subsidiaries as a result of the
Acquisition, and any related amortization expense resulting therefrom, shall be
disregarded for purposes of determining Consolidated Net Tangible Assets.

            "Consolidated Net Worth" means, at any date of determination, the
total consolidated stockholders' equity of FDSI, determined as of such date in
accordance with GAAP.

            "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

            "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

            "Documentary LC" means any letter of credit (other than a letter of
credit issued under, or that becomes a letter of credit under, the Permanent
Credit Facility) that is issued by a Person that is not an Affiliate of FDSI for
the benefit of a supplier of inventory to FDSI or any Subsidiary to effect
payment for such inventory.

            "dollars" or "$" refers to lawful money of the United States of
America.

            "Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

            "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

            "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

            "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with FDSI, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

            "ERISA Event" means (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by FDSI or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by FDSI or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by FDSI
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
FDSI or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from FDSI or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

            "Eurodollar", when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).

            "Event of Default" has the meaning assigned to such term in
Article VII.

            "Exceeding Lender Group" shall mean (a) JPMorgan Chase Bank, N.A.
and its Affiliates (b) Bank of America and its Affiliates and/or (c) Credit
Suisse, Cayman Islands Branch and its Affiliates, each of which shall constitute
an Exceeding Lender Group provided that any such group referred to in clauses
(a), (b) or (c) shall cease to be an Exceeding Lender Group after its
Commitments have been reduced to $1,000,000,000.

            "Excluded Taxes" means, with respect to the Paying Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.15(a).

            "Existing Credit Agreements" means (a) the Five Year Credit
Agreement dated as of June 29, 2001, among FDSI, the banks, financial
institutions and other institutional lenders listed on the signature pages
thereof, Citibank N.A., as an administrative agent and paying agent, JPMorgan
Chase Bank, N.A., as an administrative agent, Fleet National Bank, as
syndication agent, and Bank of America, N.A., The Bank of New York and Credit
Suisse First Boston, as documentation agents, and (b) the Amended and Restated
Five-Year Credit Agreement dated as of August 4, 2004, among the Borrower, May,
the banks, financial institutions and other institutional lenders listed on the
signature pages thereof, Citibank N.A., as administrative agent, JPMorgan Chase
Bank, N.A., as syndication agent, Morgan Stanley Bank, Bank of America, N.A.,
BNP Paribas and Wachovia Bank National Association, as documentation agents, and
Citigroup Global Markets Inc, J.P. Morgan Securities Inc. and Morgan Stanley
Bank, as joint lead arrangers and bookrunners.

            "Existing Indebtedness" has the meaning assigned to such term in
Section 6.01(b).

            "FDSI" means Federated Department Stores, Inc., a Delaware
corporation.

            "FDSI Indentures" means (a) the Indenture dated as of December 15,
1994, between FDSI and The First National Bank of Boston, as Trustee and (b) the
Indenture dated as of September 10, 1997, between FDSI and Citibank, N.A., as
Trustee.

            "FDSI Notes" means (a) the 6.625% Senior Notes due 2008, (b) the
6.625% Senior Notes due 2011, (c) the 6.9% Senior Debentures due 2029, (d) the
6.3% Senior Notes due 2009, (e) the 7.45% Senior Notes due 2017, (f) the 7.0%
Senior Debentures due 2028, (g) the 6.79% Senior Debentures due 2027 and (h) the
8.5% Senior Notes due 2010, in each case issued by FDSI pursuant to a
supplemental trust indenture supplementing the applicable FDSI Indenture.

            "Federal Funds Effective Rate" means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Paying Agent from three Federal funds brokers of
recognized standing selected by it.

            "Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of FDSI or the Borrower, as
applicable.

            "Fixed Rate" means, with respect to any Competitive Loan (other than
a Eurodollar Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

            "Fixed Rate Loan" means a Competitive Loan bearing interest at a
Fixed Rate.

            "Foreign Lender" means any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

            "GAAP" means generally accepted accounting principles in the United
States of America.

            "Governmental Authority" means the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

            "Guarantee" of or by any Person (the "guarantor") means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

            "Guarantee Agreement" means the Guarantee Agreement between FDSI,
the Borrower and the Paying Agent substantially in the form of Exhibit D hereto.

            "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
performance, surety and appeals bonds arising in the ordinary course of
business), (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (other than obligations for property (excluding real
property, capital stock and property subject to capital leases) and services
purchased, and expense accruals and deferred compensation items arising in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor under
applicable law as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

            "Indemnified Taxes" means Taxes other than Excluded Taxes.

            "Interest Coverage Ratio" means, at any date of determination, the
ratio of (a) Consolidated EBITDA for the Measurement Period then most recently
ended to (b) Consolidated Net Interest Expense for such Measurement Period.

            "Interest Election Request" means a request by the Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.06.

            "Interest Payment Date" means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period and (c) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days' duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days' duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

            "Interest Period" means (a) with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is seven days or one,
two, three or six months thereafter, as the Borrower may elect and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 180 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

            "Lenders" means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

            "Leverage Ratio" means, at any date of determination, the ratio of
(a) Consolidated Net Debt to (b) the sum of Consolidated Net Debt plus
Consolidated Net Worth.

            "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Paying
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Paying Agent in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

            "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

            "Loan Documents" means this Agreement and the Guarantee Agreement.

            "Loans" means the loans made by the Lenders to the Borrower pursuant
to this Agreement.

            "Margin" means, with respect to any Competitive Loan bearing
interest at a rate based on the LIBO Rate, the marginal rate of interest, if
any, to be added to or subtracted from the LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

            "Material Adverse Effect" means an effect that causes or results in
or has a reasonable likelihood of causing or resulting in any material adverse
change in (a) the business, condition (financial or otherwise), operations,
performance or properties of FDSI and the Subsidiaries, taken as a whole, (b)
the rights and remedies of any Agent or any Lender under any Loan Document, (c)
the ability of FDSI and the Borrower, taken as a whole, to perform their
obligations under any Loan Document or (d) the legality, validity or
enforceability of any Loan Document.

            "Material Indebtedness" means Indebtedness (other than the Loans),
or obligations in respect of one or more Swap Agreements, of any one or more of
FDSI and its Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of FDSI or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that FDSI or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

            "Material Subsidiary" means, as of any date of determination,
(a) the Borrower and (b) any other Subsidiary having (i) assets with a value of
not less than 5% of the total value of the assets of FDSI and its consolidated
subsidiaries, taken as a whole, or (ii) Consolidated EBITDA of not less than 5%
of the Consolidated EBITDA of FDSI and its consolidated subsidiaries, taken as a
whole, in each case as of the end of or for the most recently completed fiscal
year of FDSI.

            "Maturity Date" means the date that is 364 days after the Effective
Date; provided that if such date is not a Business Day, then the Maturity Date
shall be the next preceding Business Day.

            "May" means The May Department Stores Company, a Delaware
corporation.

            "Measurement Period" means the period of four fiscal quarters of
FDSI then most recently ended for which the Paying Agent has received (or should
have received) financial statements in compliance with paragraphs (a) or (b) of
Section 5.01; provided that until the first date after the date hereof for which
the Paying Agent has received (or should have received) financial statements in
compliance with Section 5.01(b), the Measurement Period shall mean the period of
four fiscal quarters of FDSI ended April 30, 2005.

            "Merger Agreement" means the Agreement and Plan of Merger dated as
of February 27, 2005, by and among FDSI, Milan Acquisition Corp., a Delaware
corporation, and May.

            "Minor Subsidiary" means any Subsidiary that is not a Material
Subsidiary.

            "Moody's" means Moody's Investors Service, Inc. or any successor
thereto.

            "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

            "Net Proceeds" means, with respect to any event (a) the cash
proceeds received in respect of such event, including any cash received in
respect of any non-cash proceeds, but only as and when received, net of (b) the
sum of (i) all fees and out-of-pocket expenses paid by FDSI and the Subsidiaries
to third parties in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset, the amount of all payments required
to be made by FDSI and the Subsidiaries as a result of such event to repay
Indebtedness secured by such asset and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by FDSI and the Subsidiaries, and the amount
of any reserves established by FDSI and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable and that are directly
attributable to such event (as determined reasonably and in good faith by a
financial officer of FDSI).

            "Obligations" has the meaning assigned to such term in the Guarantee
Agreement.

            "Other Taxes" means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

            "Participant" has the meaning set forth in Section 9.04.

            "Patriot Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

            "Paying Agent" means JPMorgan Chase Bank, N.A., in its capacity as
paying agent for the Lenders hereunder and under the other Loan Documents.

            "PBGC" means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

            "Permanent Credit Facility" means the credit facility provided to
the Borrower under the Credit Agreement dated as of July 18, 2005 among FDSI,
the Borrower, the lenders party thereto and the Agents.

            "Permitted Encumbrances" means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.03;

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by proper proceedings;

(c) Liens (if any) arising by operation of law and pledges and deposits made in
the ordinary course of business in compliance with workers' compensation,
unemployment insurance, old-age pensions and other social security laws or
regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property to FDSI or any
Subsidiary or interfere with the ordinary conduct of business of FDSI or any
Subsidiary;

provided

that the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness.



            "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

            "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

            "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

            "Receivables Financing Facility" means the receivables financing
facilities currently established by FDSI and any replacement thereof or other
receivables financings pursuant to which certain Subsidiaries issue non-recourse
Indebtedness and commercial paper secured by certain receivables of FDSI and the
Subsidiaries.

            "Register" has the meaning set forth in Section 9.04.

            "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

            "Required Lenders" means, at any time, Lenders having Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.

            "Responsible Officer" means any executive officer of FDSI or any
Subsidiary or any other officer of FDSI or any Subsidiary responsible for
overseeing or reviewing compliance with this Agreement or any other Loan
Document.

            "Revolving Credit Exposure" means, with respect to any Lender at any
time, the outstanding principal amount of such Lender's Revolving Loans at such
time.

            "Revolving Loan" means a Loan made pursuant to Section 2.03.

            "S&P" means Standard & Poor's Ratings Service or any successor
thereto.

            "Statutory Reserve Rate" means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Paying Agent is subject for eurocurrency
funding (currently referred to as "Eurocurrency Liabilities" in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

            "subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

            "Subsidiary" means any subsidiary of FDSI, which from and after the
Effective Date shall include the Borrower and its subsidiaries. For purposes of
the representations and warranties made herein and in the other Loan
Documents on the Effective Date, the term "Subsidiary" includes each Person that
becomes (or will become) a Subsidiary as a result of the Acquisition.

            "Swap Agreement" means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of FDSI or the Subsidiaries shall be a Swap Agreement.

            "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

            "Total Commitments" means, at any time, the aggregate amount of the
Lenders' Commitments at such time.

            "Trade Letter of Credit" means any letter of credit issued under, or
that becomes a letter of credit under, the Permanent Credit Facility for the
benefit of a supplier of inventory to FDSI or any Subsidiary to effect payment
for such inventory, the conditions to drawing under which include the
presentation to the applicable issuing bank of negotiable bills of lading,
invoices and related documents sufficient, in the judgment of such issuing bank,
to create a valid and perfected lien on or security interest in such inventory,
bills of lading, invoices and related documents in favor of such issuing bank.

            "Transactions" means the Acquisition Transactions, the execution,
delivery and performance by each of FDSI and the Borrower of the Loan Documents
to which it is to be a party, the borrowing of Loans and the use of the proceeds
thereof.

            "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.

            "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

            SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type
(e.g., a "Eurodollar Revolving Loan"). Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a
"Eurodollar Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving
Borrowing").

            SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

            SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if the Borrower notifies the Paying Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Paying Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

            SECTION 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender's Revolving Credit Exposure exceeding
such Lender's Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the Total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

            SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender's failure to make Loans as required.

            (b) Subject to Section 2.12, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

            (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Total Commitments. Each request for a
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurodollar Revolving
Borrowings outstanding.

            (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

            SECTION 2.03 Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Paying Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Paying Agent of a written Borrowing
Request in a form approved by the Paying Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Paying Agent shall advise each Lender of the details thereof
and of the amount of such Lender's Loan to be made as part of the requested
Borrowing.

            SECTION 2.04 Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the Total Commitments. To request Competitive Bids, the Borrower shall notify
the Paying Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the Paying
Agent of a written Competitive Bid Request in a form approved by the Paying
Agent and signed by the Borrower. Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term "Interest Period"; and

(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Paying Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

            (b) Each Lender may (but shall not have any obligation to) make one
or more irrevocable Competitive Bids to the Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Paying Agent and must be received by the Paying Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Paying Agent may be rejected by the Paying Agent, and the Paying
Agent shall notify the applicable Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.

            (c) The Paying Agent shall notify the Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid, in the
case of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.

            (d) Subject only to the provisions of this paragraph, the Borrower
may accept or reject any Competitive Bid. The Borrower shall notify the Paying
Agent by telephone, confirmed by telecopy in a form approved by the Paying
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

            (e) The Paying Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

            (f) If the Paying Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the Paying Agent
pursuant to paragraph (b) of this Section.

            SECTION 2.05 Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Paying Agent most recently designated by it for such purpose by notice to
the Lenders. The Paying Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Paying Agent in New York City and designated by the
Borrower in the applicable Borrowing Request or Competitive Bid Request.

            (b) Unless the Paying Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Paying Agent such Lender's share of such Borrowing, the Paying
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Paying Agent, then the applicable Lender and the Borrower
severally agree to pay to the Paying Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Paying Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Paying Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Paying Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

            SECTION 2.06 Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.

            (b) To make an election pursuant to this Section, the Borrower shall
notify the Paying Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Paying Agent of a written Interest Election Request
in a form approved by the Paying Agent and signed by the Borrower.

            (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

            (d) Promptly following receipt of an Interest Election Request, the
Paying Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

            (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Paying Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

            SECTION 2.07 Termination and Reduction of Commitments.


            (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

            (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $10,000,000 and not less
than $25,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the sum of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
Total Commitments.

            (c) In the event and or each occasion that any Net Proceeds are
received by or on behalf of FDSI (whether before, on or after the Effective
Date) or any Subsidiary in respect of any Commitment Reduction Event, then
within three Business Days of the date that such Net Proceeds are received, the
Commitments shall be reduced by an aggregate amount equal to the amount of such
Net Proceeds (provided that, for the avoidance of doubt, the minimum and
integral amounts of Commitment reductions specified in paragraph (b) of this
Section shall not apply to a reduction of the Commitments under this paragraph
(c)).

            (d) The Borrower shall notify the Paying Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section, or any
required reduction of the Commitments under paragraph (c) of this Section, at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Paying Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities (or in the case of paragraph
(c), the consummation of the relevant Commitment Reduction Event), in which case
such notice may be revoked by the Borrower (by notice to the Paying Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments; provided that any reduction of the Commitments
made at a time when there is any Exceeding Lender Group shall be applied to
reduce only the Commitments of the Exceeding Lender Group or Exceeding Lender
Groups until the Commitments of such Exceeding Lender Group or Exceeding Lender
Groups are reduced to $1,000,000,000; provided further, that at the time the
Commitments of any Exceeding Lender Group exceeds the Commitments of another
Exceeding Lender Group, any reduction of the Commitments shall be allocated
among the Exceeding Lender Groups first to the Exceeding Lender Group whose
Commitments exceed those of the other Exceeding Lender Group or Exceeding Lender
Groups (or to the two Exceeding Lender Groups whose Commitments exceed those of
the other Exceeding Lender Group in the case the Commitments of the two
Exceeding Lender Groups are in an equal amount) until the Commitments of each
Exceeding Lender Group are in an equal amount.

            SECTION 2.08 Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Paying Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Paying Agent for the account of each Lender the
then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable to such Loan.

            (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

            (c) The Paying Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Paying Agent
hereunder for the account of the Lenders and each Lender's share thereof.

            (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Paying Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

            (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Paying Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

            SECTION 2.09 Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (c) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

            (b) In the event that and on each occasion that the sum of the total
Revolving Credit Exposures and the aggregate principal amount of outstanding
Competitive Loans exceeds the Total Commitments, the Borrower shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Paying Agent to be applied by the Paying Agent
to repay Competitive Loans as they come due) in an aggregate amount equal to
such excess.

            (c) The Borrower shall notify the Paying Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination or reduction of the Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination or
reduction is revoked in accordance with Section 2.07. Promptly following receipt
of any such notice relating to a Revolving Borrowing, the Paying Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Except as provided in paragraph (d) of this Section, each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11.

            (d) In the event and on each occasion that there is any non-pro rata
reduction of Commitments as a result of the proviso to the last sentence of
Section 2.07(d), if any Revolving Borrowings are outstanding at the time of such
reduction, then the Borrower shall prepay the Revolving Loans of each Lender
included in any Exceeding Lender Group whose Commitment is so reduced by an
amount such that, after giving effect to such prepayment, each such Lender's
Loan included in each Revolving Borrowing represents the same percentage of such
Revolving Borrowing as such Lender's Commitment represents of the Total
Commitments, after giving effect to such reduction of Commitments. It is
understood that the prepayments required by this paragraph (d) shall be made
immediately prior to any prepayments required by paragraph (b) above and shall
be taken into consideration in determining whether any prepayments are required
by paragraph (b) above and the amount of any such prepayment so required.

            SECTION 2.010 Fees. (a) The Borrower agrees to pay to the Paying
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender's Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

            (b) The Borrower agrees to pay to the Paying Agent for the account
of each Lender a utilization fee which shall accrue at the rate of 0.10% per
annum on the amount of such Lender's Revolving Credit Exposure for each day on
which the sum of the aggregate Revolving Credit Exposure of all of the Lenders
plus the aggregate principal amount of all outstanding Competitive Loans exceeds
50% of the aggregate amount of the Commitments (and on each day after the
termination of the Commitments on which Loans are outstanding). Accrued
utilization fees, if any, shall be payable in arrears on the last day of each
March, June, September and December of each year, on the date on the date on
which the Commitments terminate and, if later, on the date the Loans shall be
repaid in their entirety, commencing on the first such date to occur after the
date hereof. All utilization fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

            (c) The Borrower agrees to pay to the Paying Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Paying Agent.

            (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Paying Agent for distribution, in the case
of facility fees and utilization fees, to the Lenders. Fees paid shall not be
refundable under any circumstances, except to the extent that the Borrower
demonstrates that any amounts paid represent overpayments.

            SECTION 2.11 Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.

            (b) The Loans comprising each Eurodollar Borrowing shall bear
interest (i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate, or (ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for
the Interest Period in effect for such Borrowing plus (or minus, as applicable)
the Margin applicable to such Loan.

            (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

            (d) Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

            (e) Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

            (f) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Paying Agent, and
such determination shall be conclusive absent manifest error.

            SECTION 2.12 Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Paying Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Paying Agent is advised by the Required Lenders (or, in the case of a
Eurodollar Competitive Loan, the Lender that is required to make such Loan) that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Paying Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Paying Agent notifies the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) any request by the Borrower for a
Eurodollar Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

            SECTION 2.13 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

            (b) If any Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's capital or on the capital of such Lender's holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.

            (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

            (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

            (e) Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

            SECTION 2.14 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

            SECTION 2.15 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Paying Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

            (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

            (c) The Borrower shall indemnify the Paying Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Paying Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Paying Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

            (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Paying Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Paying Agent.

            (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Paying Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

            (f) If the Paying Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Paying Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Paying Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Paying Agent or such Lender in the event the
Paying Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Paying Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.

            SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Paying Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Paying Agent at its offices at 270 Park Avenue,
New York, New York, except that payments pursuant to Sections 2.13, 2.14, 2.15
and 9.03 shall be made directly to the Persons entitled thereto. The Paying
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

            (b) If at any time insufficient funds are received by and available
to the Paying Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

            (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

            (d) Unless the Paying Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Paying Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Paying Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Paying Agent forthwith on demand the amount so distributed to such Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Paying Agent, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Paying Agent in accordance with banking industry rules on interbank
compensation.

            (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.16(d), then the Paying Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Paying Agent for the account of such Lender to
satisfy such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.

            SECTION 2.17 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

            (b) If any Lender requests compensation under Section 2.13, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Paying Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Paying Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

            Each of FDSI and the Borrower represents and warrants to the Lenders
that:

            SECTION 3.01 Organization. Each of FDSI and the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation.

            SECTION 3.02 Powers; Authorization; No Conflicts; Enforceability.
The Transactions are within FDSI's and the Borrower's corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(a) either FDSI's or the Borrower's charter or by-laws or (b) law or any
contractual restriction binding on or affecting FDSI or the Borrower. This
Agreement has been, and each of the other Loan Documents to which FDSI or the
Borrower is to be a party when delivered hereunder will have been, duly executed
and delivered by FDSI or the Borrower, as applicable. This Agreement is, and
each of the other Loan Documents to which FDSI or the Borrower is to be a party
when delivered hereunder will be, the legal, valid and binding obligation of
FDSI or the Borrower, as applicable, enforceable against FDSI or the Borrower,
as applicable, in accordance with its terms.

            SECTION 3.03 Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or any other
third party is required for the due execution, delivery and performance by FDSI
and the Borrower of this Agreement or any other Loan Document to which FDSI or
the Borrower is to be a party, the borrowing of the Loans and the use of the
proceeds thereof.

            SECTION 3.04 Financial Condition; No Material Adverse Change.


            (a) The consolidated balance sheet of FDSI and its subsidiaries as
at January 29, 2005, and the related consolidated statements of income and cash
flows of FDSI and its subsidiaries for the fiscal year then ended, accompanied
by an opinion of KPMG LLP, independent public accountants, and the consolidated
balance sheet of FDSI and its subsidiaries as at April 30, 2005, and the related
consolidated statements of income and cash flows of FDSI and its subsidiaries
for the three months then ended, duly certified by a Financial Officer of FDSI,
copies of which have been furnished to the Lenders, fairly present, subject, in
the case of said balance sheet as at April 30, 2005, and said statements of
income and cash flows for the three months then ended, to year-end audit
adjustments, the consolidated financial condition of FDSI and its subsidiaries
as at such dates and the consolidated results of the operations of FDSI and its
subsidiaries for the periods ended on such dates, all in accordance with GAAP
consistently applied.

            (b) Since January 29, 2005, there has been no material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of FDSI and its subsidiaries, taken as a
whole.

            SECTION 3.05 Litigation. There is no pending or threatened action,
suit, investigation, litigation or proceeding affecting FDSI or any Subsidiary
pending or threatened before any Governmental Authority or arbitrator that
(a) would be reasonably likely to have a Material Adverse Effect or (b) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby.

            SECTION 3.06 Investment and Holding Company Status. Neither FDSI nor
the Borrower is (a) an "investment company", within the meaning of the
Investment Company Act of 1940 or (b) a "holding company", as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

            SECTION 3.07 ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan that has had or is reasonably
expected to have a Material Adverse Effect.

            (b) As of the last annual actuarial valuation date, the "funded
current liability percentage", as defined in Section 302(d)(8) of ERISA, of each
Plan exceeds 90%, and there has been no material adverse change in the funding
status of any such Plan since such date.

            (c) Neither FDSI nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that could be reasonably expected to have a Material Adverse Effect.

            (d) Neither FDSI nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
which reorganization or termination could be reasonably expected to have a
Material Adverse Effect, and no such Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated, within the meaning of Title IV of
ERISA, which reorganization or termination could be reasonably expected to have
a Material Adverse Effect.

            (e) Except as set forth in the financial statements referred to in
Section 3.04(a) and in paragraphs (a) and (b) of Section 5.01, neither FDSI nor
any Subsidiary has any material liability with respect to "expected post
retirement benefit obligations" within the meaning of Statement of Financial
Accounting Standards No. 106.

ARTICLE IV

Conditions

            SECTION 4.01 Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Paying Agent (or its counsel) shall have received (i) from each party
hereto either (A) a counterpart of this Agreement signed on behalf of such party
or (B) written evidence satisfactory to the Paying Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) from FDSI and the
Borrower a counterpart of the Guarantee Agreement signed on behalf of FDSI and
the Borrower.

(b) The Paying Agent shall have received a favorable written opinion (addressed
to the Paying Agent and the Lenders and dated the Effective Date) of (i) Jones
Day, counsel to FDSI and the Borrower, substantially in the form of Exhibit B
and (ii) Dennis J. Broderick, the General Counsel for FDSI, substantially in the
form of Exhibit C, in each case covering such other matters relating to FDSI and
the Borrower, the Loan Documents, the Transactions or the other transactions
contemplated hereby as the Required Lenders shall reasonably request. FDSI and
the Borrower hereby request such counsel to deliver such opinion.

(c) The Paying Agent shall have received such documents and certificates as the
Paying Agent or its counsel may reasonably request relating to the organization,
existence and good standing of FDSI and the Borrower, the authorization of the
Transactions and any other legal matters relating to FDSI and the Borrower, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Paying Agent and its counsel, including all documentation and other
information required by bank regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act.

(d) The representations of FDSI and the Borrower set forth in this Agreement
shall be true and correct, no Default shall have occurred and be continuing and
the Paying Agent shall have received a certificate, dated the Effective Date and
signed by a Responsible Officer or a Financial Officer of FDSI and the Borrower,
confirming the foregoing.

(e) The Paying Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(f) The Acquisition shall have been consummated substantially on the terms and
conditions set forth in the Merger Agreement, as in effect as of the date hereof
(without giving effect to any amendments or waivers of any material terms or
conditions thereof unless approved by the Agents), the other Acquisition
Transactions shall have been consummated and the Paying Agent shall have
received a certificate, dated the Effective Date, signed by a Responsible
Officer or a Financial Officer of FDSI confirming the foregoing.

(g) One or more of the following sources shall have provided FDSI with
sufficient funds to pay the entire cash portion of the consideration for the
Acquisition: proceeds from the sale of FDSI's credit card business, proceeds
from the sale of May's credit card business, cash on hand prior to the Effective
Date, borrowings under the credit facility provided under this Agreement and/or
the issuance of commercial paper supported by the credit facility provided under
this Agreement.

(h) Before or simultaneously with the Effective Date all Indebtedness under each
of the Existing Credit Agreements shall have been repaid, and all commitments
and obligations thereunder shall have been terminated and satisfied (other than
letters of credit issued under the Existing Credit Agreements that became
letters of credit under the Permanent Credit Facility), and the Paying Agent
shall have received satisfactory evidence thereof, and the Permanent Credit
Facility shall have become effective.

The Paying Agent shall notify FDSI, the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
December 31, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

            SECTION 4.02 Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

(a) The representations and warranties of FDSI and the Borrower set forth in
this Agreement (other than those in Section 3.04(b) and clause (a) of
Section 3.05) shall be true and correct on and as of the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
FDSI and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, each of FDSI and the Borrower covenants and agrees with the Lenders
that:

            SECTION 5.01 Financial Statements; Ratings Change and Other
Information. FDSI or the Borrower will furnish to the Paying Agent and each
Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of FDSI, a copy of the annual audit report for such year for FDSI
and its consolidated subsidiaries, containing a consolidated balance sheet of
FDSI and its consolidated subsidiaries as of the end of such fiscal year and
consolidated statements of income and cash flows of FDSI and its consolidated
subsidiaries for such fiscal year, in each case accompanied by an opinion by
KPMG LLP or other independent public accountants of recognized national standing
(without a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) and certificates of a
Financial Officer of FDSI (i) as to compliance with the terms of this Agreement,
(ii) setting forth in reasonable detail the Interest Coverage Ratio and the
Leverage Ratio as of the end of such fiscal year and the calculations necessary
to demonstrate compliance with Sections 6.05 and 6.06 as of the end of such
fiscal year and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the last consolidated financial
statements of FDSI and its consolidated subsidiaries referred to in Section
3.04(a) that materially affects the financial statements accompanying such
certificate and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of FDSI, a consolidated
balance sheet of FDSI and its consolidated subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of FDSI and its
consolidated subsidiaries for the period commencing at the end of the previous
fiscal year of FDSI and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by a Financial Officer of FDSI as having
been prepared in accordance with GAAP, and certificates of a Financial Officer
of FDSI (i) as to compliance with the terms of this Agreement, (ii) setting
forth in reasonable detail the Interest Coverage Ratio and the Leverage Ratio as
of the end of such fiscal quarter and the calculations necessary to demonstrate
compliance with Sections 6.05 and 6.06 as of the end of such fiscal quarter and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the last consolidated financial statements of FDSI
and its consolidated subsidiaries referred to in Section 3.04(a) that materially
affects the financial statements accompanying such certificate and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(c) as soon as possible and in any event within five days after any Responsible
Officer becomes aware of the occurrence of a Default or an event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect, in each case continuing on the date of such statement, a
statement of a Financial Officer of FDSI or the Borrower setting forth details
of such Default, event, development or other circumstance (including the
anticipated effect thereof) and the action that FDSI or the Borrower has taken
and proposes to take with respect thereto;

(d) promptly after the sending thereof, copies of all reports that FDSI or the
Borrower sends to any of the holders of any class of its outstanding securities;

(e) promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority or
arbitrator affecting FDSI or any Subsidiary of the type described in
Section 3.05; and

(f) such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of FDSI or any
Subsidiary as any Lender through either Administrative Agent may from time to
time reasonably request.

FDSI and the Borrower also agree that promptly after any report or registration
statement, other than a registration statement on Form S-8 or any successor form
thereto, is filed by FDSI or any Subsidiary with the Securities and Exchange
Commission or any national securities exchange a copy thereof will be made
available on FDSI's website.

            SECTION 5.02 Existence. FDSI will, and will cause each of the
Subsidiaries to, preserve and maintain, its corporate existence, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
with respect to such rights, permits, licenses, approvals, privileges and
franchises, where the failure to do so could not be reasonably expected to have
a Material Adverse Effect; provided that FDSI and the Subsidiaries may
consummate any merger or consolidation permitted under Section 6.03 and,
provided, further, that neither FDSI nor any Subsidiary shall be required to
preserve or maintain (i) the corporate existence of any Minor Subsidiary if the
Board of Directors of the parent of such Minor Subsidiary, or an executive
officer of such parent to whom such Board of Directors has delegated the
requisite authority, shall determine that the preservation and maintenance
thereof is no longer desirable in the conduct of the business of such parent and
that the loss thereof is not disadvantageous in any material respect to FDSI,
the Borrower, such parent, the Paying Agent or the Lenders or (ii) any right,
permit, license, approval, privilege or franchise if the Board of Directors of
FDSI or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of FDSI or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to FDSI, such Subsidiary, the Paying Agent or the Lenders.

            SECTION 5.03 Payment of Obligations. FDSI will, and will cause each
of the Subsidiaries to, pay and discharge, before the same shall become
delinquent, (a) all Taxes imposed upon it or upon its property and (b) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided that neither FDSI nor any Subsidiary shall be required to pay or
discharge any such Tax or claim (i) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors and (ii) if such non-payments,
either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.

            SECTION 5.04 Maintenance of Properties; Insurance. (a) Except where
the failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect, FDSI will, and will cause
each of the Subsidiaries to, maintain and preserve all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

            (b) FDSI will, and will cause each of the Subsidiaries to, maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which FDSI or such Subsidiary operates, except where failure to maintain such
insurance could not be reasonably expected to have a Material Adverse Effect.

            SECTION 5.05 Books and Records; Inspection Rights. (a) FDSI will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in such detail as is necessary to allow the delivery of the reports
required by Section 5.01, in which full and correct entries shall be made of all
financial transactions and the assets and business of FDSI and its consolidated
subsidiaries in accordance with GAAP.

            (b) FDSI will, and will cause each of the Subsidiaries to, at any
reasonable time and from time to time, upon reasonable notice, permit any Agent
or any of the Lenders or any agents or representatives thereof, to examine the
records and books of account of, and visit the properties of, FDSI or any
Subsidiary and to discuss the affairs, finances and accounts of FDSI or any
Subsidiary with any of their financial officers.

            SECTION 5.06 Compliance with Laws. FDSI will, and will cause each of
the Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders (including ERISA and environmental laws), except,
in any case, where the failure so to comply, either individually or in the
aggregate, could not be reasonably expected to have a Material Adverse Effect.

            SECTION 5.07 Use of Proceeds. The proceeds of the Loans will be used
only to pay a portion of the consideration for the Acquisition or to support
commercial paper issued for such purpose. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of FDSI and the Borrower covenants and agrees with the Lenders that:

            SECTION 6.01 Subsidiary Indebtedness. FDSI will not permit any
Subsidiary (other than the Borrower) to create, assume or suffer to exist, any
Indebtedness, other than:

(a) Indebtedness owed to FDSI or to a wholly owned Subsidiary;

(b) Indebtedness existing on the date hereof (whether such Indebtedness is
Indebtedness of a subsidiary of FDSI or a subsidiary of the Borrower) and
described on Schedule 6.01 (the "Existing Indebtedness"), and any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part, the
Existing Indebtedness; provided that the principal amount of such Existing
Indebtedness shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed as a result of,
or in connection with, such extension, refunding or refinancing;

(c) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(d) Indebtedness incurred in connection with the sale or other disposition of
accounts receivable arising in connection with the Receivables Financing
Facility, including Indebtedness consisting of indemnification obligations of
the Subsidiaries and FDSI's guarantee thereof;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof
(other than pursuant to the Acquisition) that is existing at the time such
Person becomes a Subsidiary (other than Indebtedness incurred solely in
contemplation of such Person becoming a Subsidiary) and any Indebtedness
extending the maturity of, or refunding or refinancing, such Indebtedness, in
whole or in part; provided that the principal amount of such Indebtedness shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed as a result of, or in connection with,
such extension, refunding or refinancing; and

(f) other Indebtedness in an aggregate principal amount at any time outstanding
not to exceed 10% of Consolidated Net Worth.

            SECTION 6.02 Liens. FDSI will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien on or with
respect to any of its assets of any character (including accounts) whether now
owned or hereafter acquired, or assign any accounts or other right to receive
income, except:

(a) Liens created or existing under the Loan Documents;

(b) Permitted Encumbrances;

(c) the Liens existing on the date hereof and described on Schedule 6.02
(whether such Liens are on the assets of FDSI or any of its subsidiaries or the
Borrower or any of its subsidiaries);

(d) purchase money Liens upon or in real property or equipment acquired or held
in the ordinary course of business to secure the purchase price of such property
or equipment or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property or equipment), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that no such Lien shall extend to or cover any properties of any character other
than the real property or equipment being acquired, constructed or improved
(except that Liens incurred in connection with the construction or improvement
of real property may extend to additional real property immediately contiguous
to such property being constructed or improved) and no such extension, renewal
or replacement shall extend to or cover any such properties not theretofore
subject to the Lien being extended, renewed or replaced;

(e) Liens arising in connection with Capital Lease Obligations; provided that no
such Lien shall extend to or cover any assets other than the assets subject to
the applicable capital leases;

(f) Liens on property of a Person existing at the time such Person is merged
into or consolidated with FDSI or any Subsidiary or becomes a Subsidiary (in
each case other than pursuant to the Acquisition); provided that such Liens
(other than replacement Liens permitted under clause (k) below) were not created
in contemplation of such merger, consolidation or investment and do not extend
to any assets other than those of the Person merged into or consolidated with
FDSI or such Subsidiary or acquired by the FDSI or such Subsidiary;

(g) Liens on accounts receivable and other related assets arising solely in
connection with the sale or other disposition of such accounts receivable in the
ordinary course of business of FDSI and the Subsidiaries pursuant to the
Receivables Financing Facility and the sale of certain accounts receivable to
General Electric Capital Corporation;

(h) Liens securing Documentary LCs or Trade Letters of Credit; provided that no
such Lien shall extend to or cover any assets of FDSI or any Subsidiary other
than the inventory (and bills of lading and other documents related thereto)
being financed by any such Documentary LCs or Trade Letter of Credit, as the
case may be;

(i) Liens in respect of goods consigned to FDSI or any of its Subsidiaries in
the ordinary course of business; provided that such Liens are limited to the
goods so consigned;

(j) Liens (other than on inventory) securing Indebtedness incurred by FDSI or
the Subsidiaries; provided that the sum of the aggregate amount of such
Indebtedness at any time outstanding shall not exceed $500,000,000; and

(k) the replacement, extension or renewal of any Lien permitted by clause (c) or
(f) above upon or in the same property theretofore subject thereto or, in the
case of Liens on real property and related personal property of FDSI or any of
the Subsidiaries, upon or in substitute property of like kind of FDSI or such
Subsidiary, as the case may be, determined in good faith by the Board of
Directors of FDSI or such Subsidiary to be of the same or lesser value than the
property theretofore subject thereto, or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby.

            SECTION 6.03 Fundamental Changes; Conduct of Business. (a) FDSI will
not, and will not permit the Borrower or any other Material Subsidiary to, merge
or consolidate with or into any Person except that (i) any Subsidiary may merge
or consolidate with or into any other Subsidiary (provided that, if the Borrower
is a party to any such merger or consolidation, the Borrower shall be the
surviving entity and shall remain a direct, wholly owned subsidiary of FDSI),
(ii) any Subsidiary may merge into FDSI and FDSI may merge with any other
Person, so long as in either case FDSI is the surviving corporation and (iii) in
connection with any acquisition, any Subsidiary may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it, so long as the Person surviving such merger shall be a Subsidiary
(provided that, if the Borrower is a party to any such merger or consolidation,
the Borrower shall be the surviving entity and shall remain a direct, wholly
owned subsidiary of FDSI); provided that in each case, no Event of Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

            (b) FDSI and the Borrower will not liquidate or dissolve, and FDSI
will not, and will not permit any Subsidiary to sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of FDSI and the Subsidiaries, taken as a whole
(whether now owned or hereafter acquired).

            (c) FDSI will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by FDSI, May and their respective subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

            SECTION 6.04 Sale and Leaseback Transactions. FDSI will not, and
will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after FDSI or such Subsidiary
acquires or completes the construction of such fixed or capital asset and (b)
any such sale of any fixed or capital assets for fair market value; provided
that the fair market value of all such assets sold in reliance upon this clause
(b) plus the aggregate amount of Indebtedness at any time outstanding secured by
Liens in reliance on Section 6.02(j) shall not exceed 12.5% of Consolidated Net
Tangible Assets, determined as of the date of any such sale.

            SECTION 6.05 Leverage Ratio. FDSI will not permit the Leverage Ratio
as of the last day of any Measurement Period to exceed 0.62 to 1.00.

            SECTION 6.06 Interest Coverage Ratio. FDSI will not permit the
Interest Coverage Ratio as of the last day of any Measurement Period to be less
than 3.25 to 1.00.

ARTICLE VII

Events of Default

        If any of the following events ("Events of Default") shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower or FDSI shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of FDSI
or the Borrower in or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made;

(d) FDSI or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(c) or (e), 5.02 (with respect
to FDSI's or the Borrower's existence) or 5.07 or in Article VI;

(e) FDSI or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the Paying
Agent to FDSI or the Borrower (which notice will be given at the request of any
Lender);

(f) FDSI, the Borrower or any other Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of FDSI, the Borrower or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for FDSI, the Borrower or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) FDSI, the Borrower or any other Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for FDSI, the Borrower or any other Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) FDSI, the Borrower or any other Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against FDSI, the Borrower, any other
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of FDSI, the Borrower or any other Subsidiary to enforce
any such judgment; provided that any such judgments shall only result in an
Event of Default under this clause (k) if and to the extent that the aggregate
amount of such judgments not covered by a valid and binding policy of insurance
between the defendant and the insurer covering the payment thereof exceeds
$150,000,000 so long as such insurer, which shall be rated at least "A" by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgments;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of FDSI, the Borrower or any other Subsidiary in an aggregate amount
exceeding $150,000,000;

(m) FDSI's Guarantee of the Obligations purported to be created under the
Guarantee Agreement shall cease to be, or shall be asserted by FDSI not to be,
in full force and effect (other than in accordance with the express terms of any
Loan Document); or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to FDSI or the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Paying Agent may, and at
the request of the Required Lenders shall, by notice to FDSI or the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of FDSI and the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by FDSI and the Borrower; and in case of any event with respect to
FDSI or the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of FDSI and the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by FDSI and the Borrower.

ARTICLE VIII

The Agents

            Each of the Lenders hereby irrevocably appoints the each Agent as
its agent and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

            Each bank serving as an Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
FDSI, the Borrower or any other Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

            No Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to FDSI, the Borrower or any of the other
Subsidiaries that is communicated to or obtained by the bank serving as an Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct. No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
such Agent by FDSI, the Borrower or a Lender, and no Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

            Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for FDSI
or the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

            Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

            Subject to the appointment and acceptance of a successor Paying
Agent or Administrative Agent as provided in this paragraph, the Paying Agent or
an Administrative Agent may resign at any time by notifying the Lenders and
FDSI. Upon any such resignation, the Required Lenders shall have the right with
the consent of FDSI (not to be unreasonably withheld), to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Paying Agent or
Administrative Agent, as the case may be, gives notice of its resignation, then
the retiring Paying Agent or Administrative Agent may, on behalf of the Lenders,
appoint a successor Paying Agent or Administrative Agent, as applicable, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Paying Agent or
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Paying Agent or Administrative Agent, as applicable, and the retiring
Paying Agent or Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by FDSI and the Borrower to a successor
Paying Agent or Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between FDSI and the Borrower and such
successor. After the Paying Agent's or Administrative Agent's resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Paying Agent or Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Paying Agent
or Administrative Agent.

            Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

            SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to FDSI or the Borrower, to it at Federated Department Stores, Inc., 7
West Seventh Street, Cincinnati, Ohio 45202, Attention of the Chief Financial
Officer, with a copy to the General Counsel (other than in the case of any
notice or communication provided for under Article II) (Telecopy
No. (513) 579-7462);

(ii) if to the Paying Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fanin Street, Houston, Texas 77002, Attention of Jennifer
Anyigbo (Telecopy No. (713) 750-2782), with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention of Barry Bergman (Telecopy
No. (212) 270-6637);

(iii) if to Bank of America, N.A., as Administrative Agent, to it at 2001
Clayton Road, Building B, 2nd Floor, CA4-704-02-25, Concord, California 94520.
Attention of GK Lapitan (Telecopy No. (888) 969-9170); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

            (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Paying Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Paying Agent and
the applicable Lender. The Paying Agent, FDSI or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

            (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

            SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the
Paying Agent or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Paying Agent and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by FDSI or the Borrower therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Paying Agent or any Lender may have had
notice or knowledge of such Default at the time.

            (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by FDSI, the Borrower and the Required Lenders or by FDSI, the
Borrower and the Paying Agent with the consent of the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Paying Agent and FDSI and the Borrower, with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.16(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of "Required Lenders" or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release FDSI from its Guarantee under the Guarantee
Agreement or limit its liability thereunder without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent hereunder without the prior written
consent of such Agent.

            SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by each Agent and
its Affiliates, including the reasonable fees, charges and disbursements of one
outside counsel (and any local counsel where appropriate) for the Agents,
collectively, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), and
(ii) all out-of-pocket expenses incurred by any Agent or any Lender, including
the fees, charges and disbursements of any counsel for any Agent or any Lender,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

            (b) The Borrower shall indemnify each Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

            (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to an Agent, under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to such Agent, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent in
its capacity as such.

            (d) To the extent permitted by applicable law, neither FDSI nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated thereby, the Transactions or the other transactions contemplated
hereby, any Loan or the use of the proceeds thereof.

            (e) All amounts due under this Section shall be payable promptly
after written demand therefor.

            SECTION 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) neither FDSI nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by FDSI or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

            (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) FDSI or the Borrower; provided that no consent of FDSI or the Borrower shall
be required for an assignment to a Lender or, if an Event of Default has
occurred and is continuing, any other assignee; and

(B) the Paying Agent; provided that no consent of the Paying Agent shall be
required for an assignment of a Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment.

            (ii) Assignments shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Paying Agent)
shall not be less than $10,000,000, unless each of the Borrower (or FDSI) and
the Paying Agent otherwise consent; provided that no such consent of the
Borrower (or FDSI) shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the Paying Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Paying Agent
an Administrative Questionnaire.

            (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

            (iv) The Paying Agent, acting for this purpose as an agent of FDSI
and the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and FDSI and the
Borrower and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

            (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Paying Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

            (c) (i) Any Lender may, without the consent of FDSI, the Borrower or
the Agents, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) FDSI, the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, FDSI and
the Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

            (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with FDSI's or
the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless FDSI or the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of FDSI and the
Borrower, to comply with Section 2.15(e) as though it were a Lender.

            (d) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

            SECTION 9.05 Survival. All covenants, agreements, representations
and warranties made by FDSI and the Borrower in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

            SECTION 9.06 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to any Agent or Lender constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Paying Agent and when the
Paying Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto (other than the
Borrower), and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

            SECTION 9.07 Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

            SECTION 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of FDSI or
the Borrower against any of and all the obligations of such Person now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under any Loan Document
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

            SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            (b) Each of FDSI and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against FDSI, the Borrower or their respective properties in the courts
of any jurisdiction.

            (c) Each of FDSI and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

            (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

            SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

            SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

            SECTION 9.12 Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of FDSI or the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than FDSI or the Borrower. For the
purposes of this Section, "Information" means all information received from FDSI
or the Borrower relating to FDSI or the Borrower or their respective businesses,
other than any such information that is available to any Agent or any Lender on
a nonconfidential basis prior to disclosure by FDSI or the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

            SECTION 9.13 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the "Charges"), shall exceed the
maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

            SECTION 9.14 Patriot Act. Each Lender hereby notifies FDSI and the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies FDSI and the Borrower,
which information includes the names and addresses of FDSI and the Borrower and
other information that will allow such Lender to identify FDSI and the Borrower
in accordance with the Act.

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.



FEDERATED DEPARTMENT STORES, INC.,

 

By: /s/ Karen M. Hoguet

Name: Karen M. Hoguet

Title: EVP and CFO

   

FEDERATED RETAIL HOLDINGS, INC.,

 

By: /s/ Brian M. Szames

Name: Brian M. Szames

Title: VP andTreasurer

   

JPMORGAN CHASE BANK, N.A.,

individually and as Paying Agent and Administrative Agent,

 

By: /s/ Barry Bergman

Name: Barry Bergman

Title: Managing Director

   

BANK OF AMERICA, N.A.,

individually and as Administrative Agent,

 

By: /s/ Dan M. Killian

Name: Dan M. Killian

Title: Senior Vice President

 